DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al., U.S. PG-Pub 2005/0116673 in view of Sidoni, U.S. PG-Pub 2004/0028118.
Regarding claims 7-10, Carl et al. discloses a method comprising: an input device of a surgical feedback system to a surgical tool having a handle (32), the input device having at least one microphone sensor configured to collect a plurality of original signals, the plurality of original signals having at least one of an acoustic signal or a vibration signal, and is tuned to eliminate known acoustic and/or vibration noise within a surgical area (Fig. 2 and paragraphs [0047], [0049], [0093]); contacting tissue of a patient with the surgical tool, the tissue having a type; and receiving a notification of the type of tissue being contacted by the surgical tool, wherein the notification is received within an operating room (Fig. 5 and paragraph [0055]).

Sidoni discloses a sensor having a clip (18) (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensor of Carl et al. to have a clip such that the sensor is removably attached to the surgical tool in view of Sidoni to permit flexibility in the location of the sensor on the surgical device to suite a desired location or need by a surgeon during a procedure.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 9,936,961. This is a statutory double patenting rejection.
Claim 1 recites “An apparatus, comprising: a surgical tool having a handle, and a shaft, the surgical tool having at least two widths along the surgical tool (see claim 14, col. 26, lines 3-4; 
a surgical feedback system comprising:
an input device with at least one sensor configured to collect a plurality of original signals, the plurality of original signals having at least one of an acoustic signal or a vibration signal, the input device including a clip having at least two legs gripping at least one of the handle and the shaft of the surgical tool, the legs being spring-loaded and adjustable during use so as to be removably connected to the at least one of the handle and the shaft so as to grip differing widths of the surgical tool (see claim 14, col. 25, lines 9-14 and col. 26, lines 5-8;
a control unit configured to receive the original signals from the input device and modify the signals providing a modified signal configured to notify a surgeon of a type of tissue being contacted by the surgical tool (see claim 14, col. 25, lines 15-19); and
an output device configured to receive the modified signal and transmit the modified signal (see claim 14, col. 26, lines 1-2).
Therefore, it appears claim 1 of the application is coextensive in scope with claim 14 of the patent.
Claims 2-4 of the application are identical to claims 15-17 of the patent.

s 1-4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 10,624653. This is a statutory double patenting rejection.
Claim 1 recites “An apparatus, comprising: a surgical tool having a handle, and a shaft, the surgical tool having at least two widths along the surgical tool (see claim 14, col. 25, lines 22-22); 
a surgical feedback system comprising:
an input device with at least one sensor configured to collect a plurality of original signals, the plurality of original signals having at least one of an acoustic signal or a vibration signal, the input device including a clip having at least two legs gripping at least one of the handle and the shaft of the surgical tool, the legs being spring-loaded and adjustable during use so as to be removably connected to the at least one of the handle and the shaft so as to grip differing widths of the surgical tool (see claim 14, col. 25, lines 23-32;
a control unit configured to receive the original signals from the input device and modify the signals providing a modified signal configured to notify a surgeon of a type of tissue being contacted by the surgical tool (see claim 14, col. 25, lines 33-37); and
an output device configured to receive the modified signal and transmit the modified signal (see claim 14, col. 25, lines 38-39).
Therefore, it appears claim 1 of the application is coextensive in scope with claim 14 of the patent.
Claims 2-4 of the application are identical to claims 15-17 of the patent.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome any future rejection under non-statutory double patenting to patents 9,936,961 and 10,624,653.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S GIBSON/           Primary Examiner, Art Unit 3775